Exhibit 10.2

Execution Version

FIRST LIEN TRADEMARK SECURITY AGREEMENT

FIRST LIEN TRADEMARK SECURITY AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time) (this “Agreement”), dated as of
March 15, 2013, between CBI Distributing Corp., a Delaware corporation (the
“Grantor”), and The Bank of New York Mellon Trust Company, N.A., as collateral
agent for the Indenture Secured Parties (as hereinafter defined) (in such
capacity, the “Collateral Agent”).

Reference is made to (x) the Collateral Agreement dated March 15, 2013 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Notes Security Agreement”) among Claire’s Stores, Inc., a Florida
corporation (the “Issuer”), the other Pledgors (as defined below) party thereto
from time to time, and the Collateral Agent, and (y) the Indenture dated as of
March 15, 2013, among the Issuer, the Guarantors party thereto from time to time
and The Bank of New York Mellon Trust Company, N.A., as trustee (in such
capacity, the “Trustee”) and Collateral Agent (such agreement, as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Indenture”).

The Issuer and each other Pledgor (including the Grantor) will receive
substantial benefits from the execution, delivery and performance of the
obligations under the Indenture and the other Noteholder Documents and each is,
therefor, willing to enter into this Agreement. This Agreement is given by the
Grantor in favor of the Collateral Agent for the benefit of the Indenture
Secured Parties to secure the payment and performance of all of the Notes
Obligations.

Accordingly the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings specified in the Notes Security
Agreement. The rules of construction specified in Section 1.02 of the Notes
Security Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Notes Obligations, the Grantor,
pursuant to the Notes Security Agreement, did and hereby does grant to the
Collateral Agent, its successors and assigns, for the benefit of the Indenture
Secured Parties, a security interest in, all right, title or interest in or to
any and all of the following assets and properties now owned or at any time
hereafter acquired by the Grantor or in which the Grantor now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”):

(a) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, other source
or business



--------------------------------------------------------------------------------

Execution Version

 

identifiers, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof (except for “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section l(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections l(c) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent to use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule I (the “Trademarks”);

(b) all goodwill associated with or symbolized by the Trademarks;

(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

SECTION 3. Notes Security Agreement. The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the Notes
Security Agreement. The Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Trademark Collateral
are more fully set forth in the Notes Security Agreement, the terms and
provisions of which, including without limitation, all rights, privileges,
protections, benefits, immunities and indemnities provided the Collateral Agent,
are hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Notes Security
Agreement, the terms of the Notes Security Agreement shall govern.

SECTION 4. Choice of Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Indenture Secured Parties have caused
this Agreement to be duly executed and delivered as of the date first written
above.

 

CBI DISTRIBUTING CORP. By:  

/s/ J. Per Brodin

  Name:   J. Per Brodin   Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent By:  

/s/ Teresa Petta

  Name:   Teresa Petta   Title:   Vice President

[First Lien Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

Trademark Registrations

Please see attached.



--------------------------------------------------------------------------------

TRADEMARK REGISTRATIONS

 

Owner

  

Mark

  

Classes

  

Status

  

Reg. No./(Ser. No.)

CBI Distributing Corp.

   IT’S AT CLAIRE’S    35    Registered    3817929

CBI Distributing Corp.

   C Swirl Logo    3, 14, 16, 20, 26    Registered    3512546

CBI Distributing Corp.

   CLAIRE    28    Registered    2813344

CBI Distributing Corp.

   CLAIRE’S    14    Registered    1925359

CBI Distributing Corp.

   CLAIRE’S    3    Registered    3319826

CBI Distributing Corp.

   CLAIRE’S    9    Registered    2908857

CBI Distributing Corp.

   CLAIRE’S    16    Registered    2908859

CBI Distributing Corp.

   CLAIRE’S    11    Registered    2908858

CBI Distributing Corp.

   CLAIRE’S    25    Registered    1891172

CBI Distributing Corp.

   CLAIRE’S    42    Registered    1890335

CBI Distributing Corp.

   CLAIRE’S    20    Registered    2967212

CBI Distributing Corp.

   CLAIRE’S    35    Registered    2974652

CBI Distributing Corp.

   CLAIRE’S    5    Registered    1929317

CBI Distributing Corp.

   CLAIRE’S    16    Registered    2978984

CBI Distributing Corp.

   CLAIRE’S    35    Registered    3190839

CBI Distributing Corp.

   CLAIRE’S    21    Registered    3190840

CBI Distributing Corp.

   CLAIRE’S    24    Registered    2900024

CBI Distributing Corp.

   CLAIRE’S    14    Registered    2996103

CBI Distributing Corp.

   CLAIRE’S    25    Registered    2925470

CBI Distributing Corp.

   CLAIRE’S    26    Registered    2908861

CBI Distributing Corp.

   CLAIRE’S    3    Registered    2951866

CBI Distributing Corp.

   CLAIRE’S    21    Registered    2919171

CBI Distributing Corp.

   CLAIRE’S ACCESSORIES    42    Registered    1956047

CBI Distributing Corp.

   CLAIRE’S ACCESSORIES    42    Registered    1946557

CBI Distributing Corp.

  

CLAIRE’S

ACCESSORIES and design

   35    Registered    2294937

CBI Distributing Corp.

   CLAIRE’S BOUTIQUES and design    42    Registered    1514045

CBI Distributing Corp.

   CLAIRE’S CLUB    35    Registered    3343775

CBI Distributing Corp.

   CLAIRE’S CLUB    25    Registered    2908868

CBI Distributing Corp.

   CLAIRE’S CLUB    14    Registered    2908865

CBI Distributing Corp.

   CLAIRE’S CLUB    26    Registered    2908191

CBI Distributing Corp.

   CLAIRE’S CLUB    20    Registered    2908867



--------------------------------------------------------------------------------

CBI Distributing Corp.    CLAIRE’S CLUB    3    Registered    2908862 CBI
Distributing Corp.    CLAIRE’S CLUB    18    Registered    2908866 CBI
Distributing Corp.    CLAIRE’S CLUB    9    Registered    2908863 CBI
Distributing Corp.    CLAIRE’S CLUB    21    Registered    2992613 CBI
Distributing Corp.    CLAIRE’S ETC.    42    Registered    2065959 CBI
Distributing Corp.    CLAIRE’S ETC.    42    Registered    2064149 CBI
Distributing Corp.    CLAIRE’S Logo    35    Registered    3602239 CBI
Distributing Corp.    CLAIRE’S Stylized with @ logo    35    Registered   
2623039 CBI Distributing Corp.    ICING   

3, 9, 14, 18, 20,

25, 26, 35

   Registered    3743653 CBI Distributing Corp.    ICING BY CLAIRE’S    35   
Registered    3050863 CBI Distributing Corp.    ICING BY CLAIRE’S    14, 26   
Registered    3475495 CBI Distributing Corp.    SECRET SANTA CIRCLE    35   
Registered    4005371 CBI Distributing Corp.    SENSITIVE SOLUTIONS    14   
Registered    1951435 CBI Distributing Corp.    THE ICING    42    Registered   
1466727 CBI Distributing Corp.    THE ICING    35    Registered    3461876 CBI
Distributing Corp.    THE ICING ACCESSORIES and Design    35    Registered   
2234841 CBI Distributing Corp.    WHERE GETTING READY IS HALF THE FUN    35   
Registered    2664513 CBI Distributing Corp.    WHERE THROWING A
PARTY IS ALL THE FUN    41    Registered    3136920



--------------------------------------------------------------------------------

CBI Distributing Corp.    CLAIRE’S GARDEN    4    Registered    2745298 CBI
Distributing Corp.    CLAIRE’S GARDEN FILLED WAX CANDLE & Design    21   
Registered    2856777